Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

                             District of Columbia
                              Court of Appeals
No. 17-BG-426

IN RE SEAN GARDNER SAXON
                                                           2017 DDN 35
An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Reg. No. 481348

BEFORE: Glickman and McLeese, Associate Judges, and Steadman, Senior
        Judge.
                             ORDER
                     (FILED – December 21, 2017)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Colorado for three years with a fitness requirement;
this court’s October 10, 2017, order temporarily suspending respondent in this case
and directing him to show cause why identical reciprocal discipline should not be
imposed; the statement of Disciplinary Counsel regarding reciprocal discipline;
and it appearing that respondent did not file a response to this court’s show cause
order or the required D.C. Bar R. XI, § 14 (g) affidavit, it is

        ORDERED that Sean Gardner Saxon is hereby suspended from the practice
of law in the District of Columbia for three years with reinstatement subject to a
fitness requirement. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C.
2002) (explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of eligibility to petition for
reinstatement, the suspension will not begin to run until such time as respondent
files a D.C. Bar R. XI, § 14 (g) affidavit.

                                 PER CURIAM